Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Within the instant response, the filed claim set incorrectly reflects the proper status of the instant amendments as required by 37 CFR § 1.121(c).
	For example, claims 1 and 12 are marked “previously presented”, however, there are markings within claims 1 and 12 that appear to indicate changes made relative to the immediate prior version of the claim which leads to the appearance that the claim should have been marked “currently amended” as required by 37 CFR §§ 1.21(c), 1.121(c)(2).
	While the above is technically noncompliant with 37 CFR § 1.121, Examiner will accept the amendment as filed in the interests of compact prosecution. However, Applicant is reminded of the proper manner of making amendments to the claims as required in 37 CFR § 1.121(c) and that MPEP § 714, section F, typically requires the mailing of a notice of non-compliant amendment in the event that Applicant files a non-compliant amendment.
	Therefore, claims 1 and 12 are considered to be “currently amended”.	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8 February 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-12, 15-17 and 20 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “column” “indicating an amount of data transmitted by the device” as recited in claims 1, 6-12, 15-17 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-12, 15-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “moveable” in claims 1, 6-12, 15-17 and 20 is used by the claim to mean “stationary,” while the accepted meaning is “portable.” The term is indefinite because the specification does not clearly redefine the term.
	The specification within paragraphs 0070 and 0080 as published describe “movable” as “whether the device is portable and/or movable” including when describing Figure 5A. However, within Figure 5A, devices such as a “Play Station 3”, “Google TV”, “Play Station 4”, and “Xbox” are designated as “False” within the “Moveable” column. Paragraph 0020 of the specification as published describes these “devices” as being “Internet-enabled televisions, personal computers, Internet-enabled mobile handsets (e.g., a smartphone), video game consoles 
Therefore, the claims are rejected given their use of the indefinite term “movable”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9113286 B1 to Adams et al. (“Adams”) in view of US 2014/0317270 A1 to Besehanic and in further view of US 6639611 to Leduc and also in further view of US 2013/0007236 A1 to Besehanic (“Besehanic ‘236”) and also in further view of US 2012/0151079 A1 to Besehanic et al. (“Besehanic ‘079”).
Regarding claim 1, Adams teaches an apparatus to facilitate mapping a device name to a hardware address (see abstract, mapping a local network associated with a user), the apparatus comprising:
a listing retriever to retrieve a first list of device names corresponding to devices identified as present (“discovered”) on a local area network (col 4 lines 61-63, “A network map can include a list of device identifiers that correspond to devices discovered on the local network”, see also col. 7, lines 11-12 regarding “one or more discovered devices”) (see also Fig 7, Device Name 704 and column 7, lines 15-16 regarding “device name” as a “device identifier”), the first list of device names retrieved from a network activity measurement system located outside of the local area network (col 7, lines 25-27, 
a communications analyzer to identify a second list of hardware addresses of devices communicating via the local area network (col 7, lines 8-10, “discovering a device can include extracting a source network address” Fig 7, Device Identifier 702 is a hardware address, col 12, lines 40-42, device identifier can be extracted from network traffic associated with the local network);
a user interface presenter to cause presentation of a user interface (“management application” that “renders” a “centralized management interface” which “presents information including the network maps, the device information, and one or more notifications” including “providing” a number of “interfaces” for various information regarding the “discovered devices”; consider Figure 4 and column 1, lines 54-59, column 2, lines 1-12 and 17-38 and column 8, lines 4-22); and a mapper to: generate a suggested mapping between the device name in the first list of device name and the hardware address in the second list of hardware addresses and receive an indication from a user, the indication to confirm that the suggested mapping between a device name in the first list of device names and the hardware address in the second list of hardware addresses is correct (col 5, lines 35-38, ”one or more of the devices can be configured to execute the management application to map the local network and discover one or more of the devices”; Fig 7, col 7, lines 48-51, “a network map includes one or more device identifiers such as a device name, network address, or media access control (MAC) address”) (see further col. 7, lines 38-44 regarding “prompting a “user” to provide “information about a discovered device” including “nicknames” of devices), and transmit 
Adams may be interpreted as not expressly teaching wherein the mapper is to inspect network communications of a device communicating via the local area network to determine a recent domain visited by the device, wherein the suggested mapping is based on the recent domain visited by the device. Adams also may be interpreted as not expressly teaching wherein the mapper causes the user interface presenter to present the suggested mapping and the recent domain visited by the device.
However, in an analogous art, Besehanic taught the use of device names that correspond to devices on a local network (paragraph 0028, “unique device identifier”). Besehanic also taught that device names may be associated with hardware addresses of devices (paragraph 0028, “the MAC address is associated with the device identifier”). Besehanic also expressly suggests that a user interface may be used by a user to enter information (see paragraph 0026 regarding “indicia of user input”). Furthermore, Besehanic further taught that a user may generate and therefore confirm a mapping between a device and its device name and hardware address (paragraph 0028, “the assignment of the unique device identifier and the association with a MAC address of the device is made by an installer (e.g., a representative of a media monitoring entity) and/or by a user of the media device.  However, any other party may assign and/or associate the device identifier with the media device and/or the MAC address of the media device.”)

Besehanic also expressly suggests that determinations may be based on the recent domain visited by a particular device including which particular device is being used. (see at least paragraph 0066, particularly regarding “based on the network data”, a “determination” may be made regarding “ownership and/or usage statistics of the media devices” and also “other types of network device information”)
Finally, Besehanic expressly taught that, when a device identifier cannot be resolved when a device is discovered, a user may be prompted to confirm that a device has been added such that the device name is mapped with its hardware address (see paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams to incorporate the suggestions and teachings of Besehanic to inspect network communications of a device communicating via the local area network to determine a recent domain visited by the device, wherein the suggested mapping is based on the recent domain visited by the device and causing the presentation of the suggested mapping and the recent domain visited by the device in order to arrive at the invention as claimed. Given the teachings and suggestions of Besehanic, one skilled in the art would have been motivated to modify the teachings of Adams based on the suggestions of Besehanic to generate a suggested mapping to a user such that the device name and address can be easily associated or mapped to each other using a recent domain that the device has previously visited. One skilled in the art would have expected such a modification to predictably result in the invention as claimed.

However, Adams did teach the user interface presenter which causes presentation of a user interface as explained above. Adams and Besehanic did teach the first list of device names corresponding to devices identified as present on the local area network and the recent domain visited by the device in the list of devices as explained above. Adams and Besehanic did also teach the mapper causing the user interface presenter to present the suggested mapping and the recent domain visited by the device as also explained above.
Adams taught that a “network map” and also “device information” can be presented by the user interface presenter using a user interface including within a “web browser” (column 1, lines 54-59 and column 8, lines 4-22), the user interface including the “network map” which has “records 705a-n for respective devices that are communicatively coupled with a home network” (see Figure 7 and generally column 12, line 15-56) and which “can be represented by a data structure, e.g., a list, queue, or array” and “includes one or more device identifiers such as a device name, network address, or media access control (MAC) address” (column 7, lines 48-52). 
Adams also taught that a respective device may communicate via either wired (“wireline” including “Ethernet”) or wireless communications (consider column 6, line 38-column 7, line 10 regarding the “mapping” of a “local network” in order to create a “network map” which can include “wireline” and “wireless” “communication devices”) such that the “network map” “can include a list of device identifiers” and also that the “management application” “can employ one or more service discovery routines to rapidly find and use devices” “within the local network” including the use of various “protocols” (column 4, line 61-column 5, line 5).
Besehanic taught that respective devices may or may not be metered (consider paragraphs 0026-0027 regarding that “the on-device meter” “collects monitoring information regarding the network communications and/or activities of the media device” and “collects information in addition to the network communications of the monitored media device such as, for example, indicia of user input, indicia of information presented by the monitored network device, etc.” and also that “[h]owever, not all media devices are amenable to being monitored by an on-device meter”). 
Besehanic also taught that the physical location of a respective device (a “measurement location”; consider paragraphs 0018-0019 and 0037) may also be determined (consider paragraph 0029, “The network communications monitor is installed at the media exposure measurement location and identifies network communications to and/or from media devices within the media exposure measurement location (e.g., the communications of devices sharing a public IP address via, for example, a gateway). Thus, the network communications monitor 
In an analogous relating to user interfaces within web browsers, Leduc teaches that it was known to those skilled in the art that a plurality of tables that comprise rows and columns and contain “cells” of information were “commonly used” in the computing art, particularly within the realm of “HTML tables” in which “many current web page documents include hypertext markup language (HTML) tables with cells that may include content such as text” and that “[d]isplay tables are typically described in some format that a software application must process in order to display the table correctly. For example, a markup language table may be described in a text format by various markup language tags that are processed and used to create data structures representing the table.” (column 1, lines 13-28)
as claimed. Therefore, such a modification of the teachings of Adams and Besehanic with the teachings of Leduc would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Adams, Besehanic, and Leduc may be interpreted as not expressly teaching wherein the second table including a fourth column indicating an amount of data transmitted by the device, however, Adams, Besehanic, and Leduc did teach the second table as explained above.
In an analogous art relating to device information collection and dissemination, Besehanic ‘236 taught that an amount of data transmitted by a respective device may be determined and stored for later use in determining specific information regarding respective devices (consider Fig 5, element 520, “USAGE” which displays usage i.e. amount of communications for each device; see also paragraphs 0057-0059 wherein the “device usage processor may generate the usage information” and that “reports” are generated “based on the request of a user”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Adams, Besehanic, and Leduc to include the taught features of Besehanic ‘236 such that the modification includes every element as claimed. Given Adams, Besehanic, and Leduc’s disclosure of a second table containing columns of various information associated with respective devices, Besehanic ‘236 specifically taught that determining an amount of data transmitted by a device enables such to be included with other associated information in order to produce information regarding the usage of the device along with other information for marketing and other demographic informational purposes (paragraphs 0039-0040 and 0055-0056). Given this specific advantage in Besehanic ‘236, one skilled in the as claimed. Therefore, such a modification of the teachings of Adams, Besehanic, and Leduc with the teachings of Besehanic ‘236 would have yielded nothing more than predictable results to one of ordinary skill in the art.
Adams, Besehanic, Leduc, and Besehanic ‘236 may be interpreted as not expressly teaching wherein the first table is including a third column identifying whether the respective device is moveable, however, Adams, Besehanic, Leduc, and Besehanic ‘236 did teach the first table as explained above.
In an analogous art relating to device information collection and dissemination, Besehanic ‘079 taught that a device may be either “portable” or “stationary” in a movable context (consider paragraph 0017, “the example system 100 includes an example audience measurement entity 102 in communication with a portable media device 104 and a stationary media device 106. As used herein "portable" refers to something intended to be carried or worn by a user and is, thus, dimensioned to be analogous to a cell phone or jewelry. As used herein, "stationary" refers to something intended to remain in a single physical location (e.g., a room). As such, a stationary device is not intended to be carried or worn by an individual. In the illustrated example of FIG. 1, the portable media device 104 may be a smart phone, a portable media player, and/or any other portable device capable of playing back streaming media (e.g., audio and/or video) and/or locally stored media. In the illustrated example of FIG. 1, the stationary media device 106 is shown as a computer, but may be any other media player that is 
Besehanic ‘079 further taught that a portable or stationary device may be a “device type” that may be determined and stored for later use in determining specific information regarding respective devices (consider paragraph 0015 regarding the “generation” of “reports” “indicative of media exposure measures on different types of client devices (e.g., personal computers, portable devices, mobile phones, etc.).” including “portable” and “stationary” “media device” “to indicate a first exposure measure for consuming a type of media (e.g., a genre) using the first device type and a second exposure measure for consuming the same type of media (e.g., the same genre) using the second device type.”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Adams, Besehanic, Leduc, and Besehanic ‘236 to include the taught features of Besehanic ‘079 such that the modification includes every element as claimed. Given Adams, Besehanic, Leduc, and Besehanic ‘236’s disclosure of the first table containing columns of various information associated with respective devices, Besehanic ‘079 specifically taught that identifying whether the respective device is moveable enables such to be included with other associated information in order to produce information regarding the usage of the device along with other information for marketing and other demographic informational purposes (paragraphs 0015-0016). Given this specific advantage in Besehanic ‘079, one skilled in the art would have been motivated to modify the teachings of Adams, Besehanic, Leduc, and Besehanic ‘236 with the teachings of Besehanic ‘079 such that the first table as taught in Adams, Besehanic, Leduc, and Besehanic ‘236 may be further enhanced with information that identifies as claimed. Therefore, such a modification of the teachings of Adams, Besehanic, Leduc, and Besehanic ‘236 with the teachings of Besehanic ‘079 would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Regarding claim 6, Adams, Besehanic, Leduc, Besehanic ‘236, and Besehanic ‘079 disclose the invention of claim 1 as discussed above.
Adams may be interpreted as not expressly teaching wherein the mapper is to identify an organizationally unique identifier portion of a hardware address of each device communicating via the local area network as a component of the suggested mapping, and the user interface presenter is to display the organizationally unique identifier portion of each device communicating via the local area network in connection with a make of the corresponding device, however, Adams did teach wherein the mapper identifies a second list of hardware addresses of devices communicating via the local area network as shown above.
Besehanic taught wherein, when a device identifier of a device identified as present in a local area network cannot be resolved, identifying an organizationally unique identifier portion of the hardware address of each device communicating via the local area network as a component of a suggested mapping (between a “device” and its “MAC address”) and displaying the make of the corresponding device (“Apple iPad”) during a panelist registration process wherein the make of the corresponding device is identified from the organizationally unique identifier portion of the hardware address of each device on the local area network (see further paragraphs 0023, 0035, 0058, and 0060, particularly paragraph 0088). Besehanic further taught 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams to incorporate the teachings of Besehanic by identifying and displaying an OUI of a device in the manner claimed. The motivation for doing so would be to identify the manufacturer and model of media device and further use this information to determine correlation between hardware address and device name by prompting a user to confirm such a mapping ([0088]). Doing so would have allowed the user to readily determine which make of the device is being suggested in order to easily map the device and its device name to its hardware address. One skilled in the art would have found the modification of Adams with the teachings of Besehanic to predictably result in the invention as claimed.
Adams and Besehanic may be interpreted as not expressly teaching wherein the organizationally unique identifier portion of each device communicating via the local area network in connection with a make of the corresponding device is displayed in the second table.
However, Leduc teaches that it was known to those skilled in the art that a plurality of tables contain “cells” of information were “commonly used” in the computing art, particularly within the realm of “HTML tables” in which “many current web page documents include hypertext markup language (HTML) tables with cells that may include content such as text” and that “[d]isplay tables are typically described in some format that a software application must process in order to display the table correctly. For example, a markup language table may be described in a text format by various markup language tags that are processed and used to create data structures representing the table.” (column 1, lines 13-28)
as claimed. Therefore, such a modification of the teachings of Adams and Besehanic with the teachings of Leduc would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Regarding claim 7, Adams, Besehanic, Leduc, Besehanic ‘236, and Besehanic ‘079 disclose the invention of claim 1 as discussed above. 
Adams further teaches the first list of device names is received at the network activity measurement system (col 5, lines 42-47, the management server can store information in user profiles, user can enter login credentials such as a user name and 
Adams did not expressly disclose receiving such a list during a panelist registration process, however, Besehanic did disclose this limitation (paragraph 0088).
The motivations regarding the obviousness of claim 6 also apply to claim 7 and claim 7 is also rejected under the combined teachings of Adams and Besehanic.
Regarding claim 8, Adams, Besehanic, Leduc, Besehanic ‘236, and Besehanic ‘079 disclose the invention of claim 1 as discussed above. 
Adams further teaches the hardware address in the second list of hardware addresses is a media access control address (col 7, lines 51-52, device identifier can be MAC address).
Regarding claim 9, Adams, Besehanic, Leduc, Besehanic ‘236, and Besehanic ‘079 disclose the invention of claim 1 as discussed above. 
Adams may be interpreted as not expressly teaching wherein the communications analyzer is to identify the second list of hardware addresses of devices communicating via the local area network by consulting an address resolution protocol table, however, Adams did teach the use of address resolution protocol during the identification of the second list of hardware addresses of devices communicating via the local area network (see col. 1, lines 19-26, specifically line 24 and col. 5, lines 2-5, specifically line 4). 
Besehanic teaches the communications analyzer is to identify the second list of hardware addresses of devices communicating via the local area network by consulting an address resolution protocol table ([0029] MAC address can be derived by using an address resolution protocol (ARP) lookup, Fig 4A, ARP table, see also paragraphs 0056-0058).

Regarding claim 10, Adams, Besehanic, Leduc, Besehanic ‘236, and Besehanic ‘079 disclose the invention of claim 1 as discussed above. 
Adams further teaches wherein the communications analyzer is to identify the second list of hardware addresses of devices communicating via the local area network by performing a scan of the local area network (col 6, lines 47-67, “scan local network for devices”, Fig 4, block 410, Scan Network).
Regarding claim 11, Adams, Besehanic, Leduc, Besehanic ‘236, and Besehanic ‘079 disclose the invention of claim 1 as discussed above. 
Adams further teaches wherein the communications analyzer is further to monitor a network communication transmitted by a device communicating via the local area network (Fig 6, block 605, “monitor network traffic on a local network”), identify a hardware address of the device transmitting the network communication in the second list of hardware addresses (Fig 6, block 620, “extract device identifier based on the network traffic that corresponds to a device on the local network”, device identifier can include MAC address, i.e. hardware address) and provide the network communication and the hardware address to the network activity measurement system (col 5, lines 28-30, 
Claims 12 and 15-16 recite a method that contain substantially the same limitations as recited in claims 1, 7, and 11 respectively and are therefore also rejected under the combined teachings of Adams, Besehanic, Leduc, Besehanic ‘236, and Besehanic ‘079.
Claims 17 and 20 recites a non-transitory computer readable medium comprising instructions that contain substantially the same limitations as recited in claims 12 and 16 and are therefore also rejected under the combined teachings of Adams, Besehanic, Leduc, Besehanic ‘236, and Besehanic ‘079.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches subject matter related to the claimed invention, including various user interface techniques for displaying information in various ways including within tables and also within the context of displaying information relating to devices on the network including the discovery of those devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447